Exhibit 10.2

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is made by and between
James A. Edmiston III (the “Employee”) and Harvest Natural Resources, Inc. (the
“Company”) as of the date this Agreement is executed by the Employee, which date
is set forth on the signature page hereof.

WHEREAS, the Company and the Employee entered into that Amended and Restated
Employment Agreement dated effective January 1, 2009 (the “Employment
Agreement”);

WHEREAS, Section 4(a)(3) of the Employment Agreement provides that if the
Employee’s employment is terminated by the Company as provided in
Section 4(a)(2) of the Employment Agreement and such termination occurs within
730 days after a “Change of Control” (as that term is defined in the Employment
Agreement) then the Company will pay or provide the Employee the amounts and
benefits described in Section 4(a)(3) of the Employment Agreement, subject to
the terms and provisions of the Employment Agreement;

WHEREAS, under the Employment Agreement, a “Change of Control” occurred on
October 7, 2016;

WHEREAS, the Employee’s employment was terminated by the Company as provided in
Section 4(a)(2) of the Employment Agreement on April 13, 2017 (the “Termination
Date”);

WHEREAS, the Company is in the process of liquidating and dissolving and will
not be able to continue to provide to the Employee certain dental and health
insurance benefits after December 31, 2017, or disability insurance benefits
after the Termination Date that the Company promised to provide to the Employee
in Section 4(a)(3)(y) of the Employment Agreement and the parties have agreed to
a settlement and termination of the Employee’s rights to, and the Company’s
obligations to provide, such benefits; and

WHEREAS, this Agreement was provided to the Employee on April 11, 2017, and the
Employee and the Company are executing this Agreement to evidence the
termination of the Employee’s employment with the Company and all affiliates,
the payments and other obligations of the Company in connection with the
termination of the Employee’s employment and execution of this Agreement and the
Employee’s obligations in connection with the termination of the Employee’s
employment and the Employee’s receipt of benefits under the Employment Agreement
and this Agreement.

NOW THEREFORE, in consideration of the premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

1.    Termination Payments.

1.1    The Employee and the Company acknowledge and agree that the Employee
incurred a termination of employment with the Company and a “Separation From
Service”, as that term is defined in Section 4(a)(2) of the Employment
Agreement, on the Termination Date. While the Employee and the Company intend to
enter into a Consulting Agreement shortly after the Termination Date under which
the Employee may be requested to provide services to the

 

- 1 -



--------------------------------------------------------------------------------

Company for a limited period of time, the parties agree that such agreement will
not alter the parties’ determination that the Employee incurred a “Separation
From Service” on the Termination Date because the Company and the Employee do
not reasonably anticipate, as of the date or dates this Agreement is executed,
that the Employee will be required to provide services to the Company under the
Consulting Agreement that will exceed 20 percent of the average level of bona
fide services provided by the Employee to the Company and its affiliates during
the immediately preceding 36-month period.

1.2    The Employee acknowledges that: (i) the payments and other benefits set
forth in Section 4(a)(3) of the Employment Agreement, as modified by the terms
of this Agreement (and which are described below and further summarized and
calculated on Appendix 1 hereto) constitute all severance payments and benefits
the Company is required to pay or provide to the Employee under the Employment
Agreement, (ii) the Employee has no entitlement under any other severance or
similar arrangement maintained by the Company, including the Company’s Policy
for Termination and Separation of Employment and (iii) except as otherwise
provided specifically in this Agreement, the Company does not and will not have
any other liability or obligation to the Employee.

(a)    Pursuant to Section 4(a)(3)(r) of the Employment Agreement, the Company
will pay to the Employee an amount equal to thirty-six (36) months of Employee’s
base salary as in effect immediately before the Employee’s termination of
employment, as set forth on Appendix 1 attached hereto.

(b)    Pursuant to Section 4(a)(3)(s) of the Employment Agreement, the Company
will pay to the Employee an amount equal to three times the amount of the annual
bonus earned by the Employee for the 2016 fiscal year (which is the highest
annual bonus earned by the Employee for the last three fiscal years ending prior
to the Employee’s termination date), as set forth on Appendix 1 attached hereto.

(c)    Pursuant to Section 4(a)(3)(t) of the Employment Agreement, the Company
will pay to the Employee an amount equal to the maximum contribution the Company
may make for the Employee for thirty-six (36) months under the Company’s 401(k)
profit sharing plan as in effect immediately before the Employee’s termination
of employment, as set forth on Appendix 1 attached hereto.

(d)    Pursuant to Section 4(a)(3)(u) of the Employment Agreement, as modified
by the terms of this Agreement, the parties agree that any outstanding stock
option(s) and stock appreciation right(s) granted by the Company to the Employee
will remain exercisable until the earlier of (i) twelve (12) months following
the Employee’s termination, (ii) the expiration of the general term(s) of the
award specified in the relevant award agreement(s), or (iii) the date the
Company is dissolved, whichever is the shorter period.

(e)    Pursuant to Section 4(a)(3)(x) of the Employment Agreement, as modified
by the terms of this Agreement, the Company will provide to the Employee
outplacement services with Lee Hecht and Harrison, an outplacement services
company, during the period set forth on Appendix 1 attached hereto.

 

- 2 -



--------------------------------------------------------------------------------

(f)    Pursuant to Section 4(a)(3)(y) of the Employment Agreement, the Company
will provide, for a period of thirty-six (36) months following the Employee’s
termination of employment, to the Employee the same level of life and accident
insurance benefits the Employee and the Employee’s dependents were receiving
from the Company immediately before the Employee’s termination of employment, as
set forth on Appendix 1 attached hereto. Pursuant to Section 4(a)(3)(y) of the
Employment Agreement, as modified by the terms of this Agreement, the parties
agree that the Company will provide through December 31, 2017, to the Employee
and the Employee’s dependents the same level of dental and health insurance
benefits the Employee and the Employee’s dependents were receiving from the
Company immediately before the Employee’s termination of employment, as set
forth on Appendix 1 attached hereto, and, as a result of the Company not being
able to provide dental and health insurance benefits after December 31, 2017,
due to the liquidation and dissolution of the Company, the parties have agreed
to a termination and settlement of the Employee’s rights to, and the Company’s
obligations to provide, such benefits and the parties have agreed that the
Company will pay to the Employee lump sum cash payments in the amounts of
$23,255.81 and $153,998.80, which are the respective amounts the Employee and
the Company have agreed upon as the agreed value of the dental and health
insurance benefits that the Company would have otherwise been required to
provide to the Employee and the Employee’s dependents after December 31, 2017,
pursuant to Section 4(a)(3)(y) of the Employment Agreement, as set forth on
Appendix 1 attached hereto. In addition, the parties acknowledge that the
Company is not able to provide Unum disability insurance benefits required under
Section 4(a)(3)(y) of the Employment Agreement due to the liquidation and
dissolution of the Company, and the parties have agreed to a termination and
settlement of the Employee’s rights to, and the Company’s obligations to
provide, such benefits and the parties have agreed that the Company will pay to
the Employee a lump sum cash payment in the amount of $8,299.00, which is the
amount the Employee and the Company have agreed upon as the agreed value of the
Unum disability insurance benefits that the Company would have otherwise been
required to provide to the Employee pursuant to Section 4(a)(3)(y) of the
Employment Agreement, as set forth on Appendix 1 attached hereto.

(g)    Pursuant to Section 4(a)(3)(z) of the Employment Agreement, the Company
will pay to the Internal Revenue Service on behalf of the Employee an additional
amount such that the net amount retained by the Employee pursuant to the
benefits described in this Section 1.2 after any excise tax imposed under
Section 4999 of the Internal Revenue Code of 1986 shall be equal to the amount
that the Employee would have received pursuant to those provisions before
payment of any such excise tax, as set forth on Appendix 1 and attached hereto.

(h)    The Company will pay to the Employee the lump sum cash payments described
in Section 1.2(a), (b) and (c) on the date set forth on Appendix 1 attached
hereto by deposit to the Employee’s account number                      at
                     Bank (using routing number                     ). The
Company will pay to the Employee the reimbursement of the premiums for the
coverage described in Section 1.2(f) as set forth on Appendix 1 attached hereto
by deposit to the Employee’s account number                      at
                     Bank (using routing number                    ). The
Employee agrees to provide to the Company such documentation as the Company
reasonably requests regarding such coverage including, without limitation, the
information needed to verify the amount of the premiums paid and the

 

- 3 -



--------------------------------------------------------------------------------

date of payment. The Company will pay to the Employee the lump sum cash payment
described in Section 1.2(f) on October 13, 2017 by deposit to the Employee’s
account number                      at                      Bank (using routing
number                     ).

(i)    In addition to the payments and benefits described above that are payable
or provided pursuant to Section 4(a)(3) of the Employment Agreement, the Company
will pay to the Employee an amount equal to the value of the Employee’s earned
and unused vacation time through the Termination Date, the amount of which is
set forth on Appendix 1 attached hereto. Such amount will be paid on the date
set forth on Appendix 1 attached hereto.

1.3    All benefits provided to the Employee under this Agreement shall be
subject to such withholdings as may be required by any applicable laws,
including, without limitation, U.S. Federal law and the laws of the State of
Texas, or as requested in writing by the Employee in accordance with applicable
law or as provided in Section 1.2(g) of this Agreement.

2.    Release and Covenant Not to Sue.

2.1    The Employee and the Employee’s heirs and representatives release, waive
and forever discharge the Company, its predecessors and successors, assigns,
stockholders, subsidiaries, parents, affiliates, officers, directors, trustees,
current and former employees, agents and attorneys, past and present and in
their respective capacities as such (the Company and each such person or entity
is each referred to as a “Released Person”) from all pending or potential
claims, counts, causes of action and demands of any kind whatsoever or nature
for money or anything else, whether such claims are known or unknown, that arose
prior to the Employee’s signing this Agreement or that relate in any way to the
Employee’s employment or termination of employment with the Company. This
release includes, but is not limited to, any and all claims of race
discrimination, sexual discrimination, national origin discrimination, religious
discrimination, disability discrimination, age discrimination and unlawful
retaliation and any and all claims under the following: Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq.; Civil Rights Act of
1866, 42 U.S.C. § 1981 et seq.; the Family and Medical Leave Act, as amended, 29
U.S.C. § 2601, et seq.; the Worker Adjustment and Retraining Notification Act,
29 U.S.C. 2010, et seq.; the Americans with Disabilities Act, as amended, 42
U.S.C. § 12101, et seq.; the Age Discrimination in Employment Act, as amended by
the Older Workers Benefit Protection Act, 29 U.S.C. § 621, et seq.; Employee
Retirement Income Security Act of 1974, as amended, 29 U.S.C. § 1001, et seq.;
Rehabilitation Act of 1973, 29 U.S.C. § 706, et seq.; any state, municipal and
other local anti-discrimination statutes; any and all claims for alleged breach
of an express or implied contract; any and all tort claims including, but not
limited to, alleged retaliation for assertion of workers’ compensation rights;
any and all claims under workers’ compensation law; and any and all claims for
attorney’s fees.

2.2    The Employee acknowledges that, while pursuant to Section 4(a)(3) of the
Employment Agreement any outstanding stock options and stock appreciation rights
granted by the Company to the Employee are to remain exercisable for twelve
(12) months following the Employee’s termination of employment, or the
expiration of the general term of the award specified in the relevant original
award agreements, whichever is the shorter period, the Company is in the process
of liquidating and dissolving and that the Company will likely cease to exist on
or about April 15, 2017, and the Employee waives any right to exercise the stock
options and stock appreciation rights after the date the Company is dissolved.

 

- 4 -



--------------------------------------------------------------------------------

2.3    The Employee acknowledges that, while pursuant to Section 4(a)(3)(y) of
the Employment Agreement the Company is required to provide disability insurance
benefits to the Employee after the Termination Date and dental and health
insurance benefits to the Employee and the Employee’s dependents after
December 31, 2017, the Company is in the process of liquidating and dissolving
and will not be able to continue to provide those disability insurance benefits
to the Employee after the Termination Date or those dental and health insurance
benefits after December 31, 2017, and, in consideration for the lump sum cash
payments described in Section 1.2(f) and set forth on Appendix 1 the Employee
waives and relinquishes all rights to receive (a) after the Termination Date,
the Unum disability insurance benefits described in Section 4(a)(3)(y) of the
Employment Agreement and (b) after December 31, 2017, any dental and health
insurance benefits described in Section 4(a)(3)(y) of the Employment Agreement.

2.4    The Employee expressly represents that the Employee has not filed a
lawsuit or initiated any other administrative proceeding against a Released
Person and that the Employee has not assigned any claim against a Released
Person. The Employee further promises not to initiate a lawsuit or to bring any
other claim against any Released Person arising out of or in any way related to
the Employee’s employment by the Company or the termination of that employment.

2.5    Notwithstanding anything to the contrary in this Agreement, this release
does not constitute a release or waiver of any claim by the Employee (i) solely
to enforce this Agreement, (ii) to continue group health plan coverage under
Texas law and the terms of the applicable group health plan or for unemployment
or workers’ compensation, (iii) for rights vested on the date the Employee signs
this Agreement under the Company’s 401(k) plan or other employee benefit plan
subject to ERISA, or (iv) that may arise after the Employee signs this
Agreement. Further, and notwithstanding anything to the contrary in this
Agreement, this release does not constitute a release or waiver of the
Employee’s right to file a charge or participate in an investigation or
proceeding conducted by the Equal Employment Opportunity Commission (“EEOC”) or
any other state or federal governmental entity with jurisdiction to regulate
employment conditions or relations; however, the Employee does release and
relinquish any right to receive any money, property, or any other thing of
value, or any other financial benefit or award from any Released Person as a
result of any proceeding of any kind or character initiated by the EEOC or any
other state or federal governmental entity with jurisdiction to regulate
employment conditions or relations. In addition, this release shall not affect
the Employee’s rights under the Older Workers Benefit Protection Act (“OWBPA”)
to have a judicial determination of the validity of this release and waiver.

3.    Restrictive Covenants.

3.1    The Employee acknowledges that the restrictive covenants contained in
Section 5 of the Employment Agreement, other than certain provisions in
Section 5(d) of the Employment Agreements described in Section 3.2 below (the
“Restrictive Covenants”) will survive the termination of the Employee’s
employment. The Employee affirms that the Restrictive Covenants are reasonable
and necessary to protect the legitimate interests of the Company and its

 

- 5 -



--------------------------------------------------------------------------------

successors, that the Employee received adequate consideration in exchange for
agreeing to those restrictions and that the Employee will abide by those
restrictions and all provisions of Section 5 of the Employment Agreement other
than the provisions in Section 5(d) of the Employment Agreements described in
Section 3.2 below.

3.2    The Company hereby waives those restrictions in the first paragraph of
Section 5(d) of the Employment Agreement that would preclude or otherwise
prohibit the Employee, prior to April 13, 2019, from owning any interest in,
managing, controlling, participating in, consulting with, rendering services
for, or in any manner engaging in, any business in competition with the Company
or materially adverse to the Company; provided, however, the Company does not
waive any of the other restrictions in the first paragraph of Section 5(d) of
the Employment Agreement and the Employee acknowledges that all of the other
restrictions included in the first paragraph of Section 5(d) of the Employment
Agreement survive the termination of the Employee’s employment as provided in
the Employment Agreement.

4.    Return of Company Property. The Employee represents and warrants that the
Employee has returned all property belonging to the Company, including, but not
limited to, all keys, access cards, office equipment, computers, cellular
telephones, notebooks, documents, records, files, written materials, electronic
information, credit cards bearing the Company’s name, and other Company property
(originals or copies in whatever form) in the Employee’s possession or under the
Employee’s control.

5.    Cooperation. The Employee further agrees that, subject to reimbursement of
the Employee’s reasonable expenses, the Employee will cooperate fully with the
Company, its successors and assigns, and their counsel with respect to any
matter (including litigation, investigations, or governmental proceedings) in
which the Employee was in any way involved during the Employee’s employment with
the Company; provided that such cooperation shall not unreasonably interfere
with Employee’s employment with another employer or search for such employment
after termination of the Employee’s employment with the Company. The Employee
shall render such cooperation in a timely manner on reasonable notice from the
Company.

6.    OWBPA Representations and Acknowledgements; Period to Consider and
Rescission Right. The Employee expressly acknowledges and recites that the
Employee: (a) has read and understands the terms of this Agreement in its
entirety; (b) acknowledges and understands that this Agreement constitutes a
complete release and discharge of claims arising under the Age Discrimination in
Employment Act, 29 U.S.C. §§621-634, including the OWBPA; (c) has entered into
this Agreement knowingly and voluntarily, without any duress or coercion, and
knowingly and voluntarily intends to be legally bound by the terms of this
Agreement; (d) has been advised orally and is hereby advised in writing to
consult with an attorney with respect to this Agreement before signing it;
(e) acknowledges and understands that rights or claims that may arise after the
date this Agreement is executed are not waived; (f) has been provided a period
of at least forty-five (45) days after receipt of this Agreement to consider
this Agreement (including the disclosures set forth in Appendix 2 attached
hereto describing the Decisional Unit, eligibility factors, applicable time
limits, job titles and ages of all persons who will be terminated in connection
with the liquidation and dissolution of the Company) and has voluntarily waived
the forty-five (45) day review period in which to consider this Agreement; and
(g) will be provided seven (7) calendar days from the date of signing of this
Agreement by

 

- 6 -



--------------------------------------------------------------------------------

the Employee to terminate and revoke this Agreement, in which case this
Agreement shall be unenforceable, null and void. The Employee may revoke this
Agreement during those seven (7) days by providing written notice of revocation
to the Vice President and General Counsel of the Company at khead@harvestnr.com
or 1177 Enclave Parkway Suite 300, Houston, TX 77077.

7.    Tax Consequences. The Employee acknowledges and agrees that the Company
will characterize the benefits payable under Section 1.2 as “wages” for
applicable income and employment tax withholding and all such payments and
benefits shall be subject to applicable income and employment tax withholding
and other deductions as shall be required of the Company under any applicable
local, state or federal law. The Employee shall be solely responsible for the
payment of all taxes imposed on the Employee relating to such payments and
benefits, except for those described in section 1.2(g) of this agreement.

8.    Miscellaneous.

8.1    No Admission of Liability. This Agreement is not to be construed as an
admission of any violation of any federal, state or local statute, ordinance or
regulation or of any duty owed by the Company to the Employee. The Employee
acknowledges that the Employee is unaware of any such violations, and the
Company specifically denies any such violations.

8.2    Arbitration. The parties agree that Section 6(c) of the Employment
Agreement shall survive and be applicable to this Agreement.

8.3    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the Company and the Employee and their respective successors,
permitted assigns, executors, administrators and heirs. The Employee may not
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise. The Company may assign this Agreement to any successor to all
or substantially all of its assets and business by means of liquidation,
dissolution, merger, consolidation, transfer of assets, or otherwise.

8.4    Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.

8.5    Entire Agreement; Amendments. Except as otherwise provided herein, this
Agreement contains the entire agreement and understanding of the parties hereto
relating to the subject matter hereof, and merges and supersedes all prior and
contemporaneous discussions, agreements and understandings of every nature
relating to the subject matter hereof. This Agreement may not be changed or
modified, except by an agreement in writing signed by each of the parties
hereto.

8.6    Governing Law. This Agreement shall be governed by, and enforced in
accordance with, the laws of the State of Texas, without regard to the
application of the principles of conflicts of laws.

 

- 7 -



--------------------------------------------------------------------------------

8.7    Counterparts and Facsimiles. This Agreement may be executed, including
execution by facsimile signature, in multiple counterparts, each of which shall
be deemed an original, and all of which together shall be deemed to be one and
the same instrument.

8.8    Confidentiality. Unless otherwise required by applicable law, neither
party to this Agreement shall disclose any of the terms of this Agreement and
each shall maintain as confidential the terms of this Agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Employee has executed this Agreement, in each
case on the date indicated below to be effective the date this Agreement is
executed by the Employee.

 

EMPLOYEE:

/s/ James A. Edmiston III

James A. Edmiston III Address: P.O. Box 162                Columbus, TX 98934
Date: April 13, 2017 COMPANY: HARVEST NATURAL RESOURCES, INC. By:  

/s/ Keith L. Head

Name:   Keith L. Head Title:   Vice President and General Counsel Date:
April 13, 2017

 

- 8 -



--------------------------------------------------------------------------------

APPENDIX 1 TO

SEPARATION AND RELEASE AGREEMENT

 

Severance Payments

  

Amount of Payment

  

Date Amount to be

Paid

An amount equal to 36 months of the Employee’s $49,000.00 monthly base salary,
which shall be paid on the first business day following six months after the
Termination Date

   $1,764,000.00    October 13, 2017

An amount equal to three times the amount of the annual bonus earned by the
Employee for the 2016 fiscal year (which is the highest annual bonus earned by
the Employee for the last three fiscal years ending prior to the Employee’s
termination date), which shall be paid on the first business day following six
months after the Termination Date

   $2,116,800.00    October 13, 2017

An amount equal to 36 months of the maximum contribution the Company may make
for the Employee under the Company’s 401(k) profit sharing plan, which shall be
paid on the first business day following six months after the Termination Date

   $32,400.00    October 13, 2017

Outplacement Services

  

Value of

Services

    

The Company will provide nine (9) months of Signature ICEO Outplacement Services
to start no later than May 1, 2017

   $20,000.00   

Continued Life, Disability, Accident, Dental and

Health Benefits

  

Amount of

Payment by

Company

  

Date Amount to be Paid

Continuation of Blue Cross Blue Shield of Texas Insurance Coverage for 2017 –
Employee and his qualifying dependents will be provided the same level of health
insurance benefit under a continued Company plan with Blue Cross Blue Shield of
Texas, through December 31, 2017

 

Health Benefits after 2017 – The Company will pay Employee an amount equal to
the agreed value of the health insurance benefits that the Company would have
otherwise been required to provide after December 31, 2017, pursuant to
Section 4(a)(3)(y) of the Employment Agreement

   $153,998.80    October 13, 2017

 

Appendix 1 – Page 1



--------------------------------------------------------------------------------

Continued Life, Disability, Accident, Dental and

Health Benefits

  

Amount of

Payment by

Company

  

Date Amount to be Paid

Continuation of United Concordia Dental Benefits for 2017 – Employee and his
qualifying dependents will be provided the same level of dental insurance
benefit under a continued Company plan with United Concordia Dental, through
December 31, 2017

 

Dental Benefits after 2017 – The Company will pay Employee an amount equal to
the agreed value of the dental insurance benefits that the Company would have
otherwise been required to provide after December 31, 2017, pursuant to
Section 4(a)(3)(y) of the Employment Agreement

   $23,255.81    October 13, 2017

Continuation of Life Insurance – Employee will be reimbursed, on a monthly
basis, upon submission of paid invoice, for premium for ported life insurance
coverage for Employee, for a period of thirty-six (36) months

   $4,032 per year for 2017 (subject to annual premium adjustment)    Within ten
(10) days of invoice submission evidencing payment of premiums by Employee

Continuation of Unum AD&D – Employee will be reimbursed, on an annual or monthly
basis, upon submission of paid invoice, for premium for ported coverage for
Employee, for a period of thirty-six (36) months

   $100.80 per year for 2017 (subject to annual premium adjustments)    Within
ten (10) days of invoice submission evidencing payment of premiums by Employee

Disability – The Company will pay Employee an amount equal to the agreed value
of the Unum Disability insurance benefits that the Company would have otherwise
been required to provide pursuant to Section 4(a)(3)(y) of the Employment
Agreement

   $8,299.00    October 13, 2017

Continuation of New York Life Executive Supplemental Life – Employee will be
reimbursed, on an annual basis, upon submission of paid invoice, for premium for
coverage, for a period of thirty-six (36) months, for Employee under a ten-year
term life policy. If during the thirty-six month reimbursement period the term
of the current term life policy expires and Employee obtains coverage under a
new ten-year term life policy, the Company’s reimbursement will be limited to
the amount of premium that would be payable if annual escalating premium
payments were payable under the policy. If Employee chooses to convert the
policy to a universal life policy, the Company will reimburse only the
equivalent of the term plan premium, and the Employee will be responsible for
paying the difference in the premiums.

   $1,114.54 per month for the period April 1, 2017 through March 31, 2018;
$1,300.58 per month for the period April 1, 2018 through March 31, 2019; and
$1,486.33 per month for the period April 1, 2019 through March 31, 2020   
Within ten (10) days of invoice submission evidencing payment of premiums by
Employee

 

Appendix 1 – Page 2



--------------------------------------------------------------------------------

Earned and Unused Vacation Time Payment

  

Amount of

Payment

  

Date Amount to be Paid

Earned and unused vacation days (45 days) multiplied by daily base salary rate
($2,261.54),

   $101,769.26    April 21, 2017

 

Appendix 1 – Page 3



--------------------------------------------------------------------------------

APPENDIX 2 TO

SEPARATION AND RELEASE AGREEMENT

OWBPA DISCLOSURE

[Attached]

 

Appendix 2 – Page 2